In Response to Application for Rehearing.
In the argument submitted in support of the state’s application for a rehearing in this case it is suggested in effect that, in connection with other circumstances at*153tending the sale of a beverage, its color may be looked to in determining whether it was a prohibited liqnor, though there is no evidence as to either its taste or smell. Nothing said in the foregoing opinion contravenes that proposition. The statutory provision mentioned is a rule of circumstantial evidence. It was not, and is not, claimed that it undertakes to make the circumstances it mentions the only ones by which the character of the beverage sold may be proved. It is not denied that it may be permissible, in support of a contention that a beverage sold was a prohibited liquor, to prove the color of it in connection with evidence of other circumstances attending the disposition of it, as, for instance, the kind of liquor usually kept by the defendant in such a receptacle as that from which the liquor in question wms taken, the way of serving it, the price paid for it, the manner of drinking it, its effect upon the person served, and the character of the beverages of the color mentioned usually kept and disposed of by the defendant at the place and in the way described. But, while the existence of a combination of circumstances may afford a basis for a legitimate inference that a beverage sold was a prohibited liquor, the existence of one of those circumstances standing by itself, disassociated from anything else calculated to shed light on the inquiry, may be lacking in any probative effect. The only feature of the sale in reference to which the witness mentioned in the opinion testified was the color of the liquor sold. No other detail of the occurrence testified to by him was disclosed. There was no evidence of the attending circumstances or surroundings. The extent of the ruling which is brought into question by the application for a rehearing was that a statement by a witness that a beverage sold on an occasion in reference to which nothing else was shown was of the color of liquor was not admissible, as the fact testified to, standing by itself, did not furnish a basis *154for a legitimate inference that what was sold was a prohibited liquor. A re-examination of the grounds upon which the ruling was based has not brought us to a different conclusion. — 1 Woollen & Thornton on Intoxicating Liquors, § 5, note 50.
Application for rehearing overruled.